Citation Nr: 1432318	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for service-connected degenerative disc disease (DDD) and spondylo-arthritis of the lumbar spine, status post laminectomy at L4.  

2.  Entitlement to an evaluation greater than 20 percent for service-connected DDD and spondylo-arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in June 2012 at which time it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran's DDD and spondylo-arthritis of the lumbar spine is productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; but this disability has not been productive of a disability tantamount to a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor is there any associated neurological pathology (except for the already service-connected radiculopathy of his right lower extremity).  

2.  The cervical spine disability has not been productive of forward flexion to 15 degrees or less or ankylosis; there have not been incapacitating episodes having a total duration of at least four weeks during the past 12 months; and no separately compensable neurological abnormalities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation for DDD and spondylo-arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2013).  

2.  The criteria for an evaluation greater than 20 percent for DDD and spondylo-arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through the March 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2008 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the March 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2008 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Pursuant to the June 2012 remand directives, the Veteran's outstanding VA treatment records generated at the Oakland Park and Broward County VA outpatient medical facilities, and dated from February 2007 to July 2012, were associated with the Virtual VA claims folder and were reviewed by the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were obtained in February 2007, March 2008 and most recently, in July 2012.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2013).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back and cervical spine disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  Accordingly, the requirements of the June 2012 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Evidence

The Veteran was afforded a VA orthopedic examination in February 2007, at which time he reported to experience stiffness and pain in the neck, as well as pain in the low back region that radiated to the right leg - symptoms which had reportedly persisted for the past several decades.  The Veteran described the pain in the low back as moderate in severity and dull and achy in nature.  According to the Veteran, the pain recurs on a weekly to monthly basis, and can last for several minutes in duration.  The Veteran further stated that he was unable to walk more than one mile as a result of his back pain.  The examiner did not detect any indication of spasms, atrophy, guarding, pain with motion, tenderness or weakness when examining the muscles in the cervical and thoracic spine.  When asked whether there were any muscle spasms, or signs of localized tenderness or guarding severe enough to cause an abnormal gait or spinal contour, the examiner responded that there were not.  Physical inspection of the spine revealed a normal posture, head position and gait type, and was absent any abnormal spinal curvatures.  

Upon physical examination of the lumbar spine, the Veteran was shown to have forward flexion to 70 degrees, with pain beginning at 60 degrees during active range of motion.  He was also shown to have flexion to 80 degrees during passive range of motion.  According to the examiner, the Veteran had pain during active range of motion, and his range of motion during flexion was limited to 60 degrees during repetitive movement.  The Veteran was shown to have extension to 30 degrees during both passive and active range of motion, with additional loss of motion to 20 degrees on repetitive use.  The examiner further noted that the Veteran had right and left lateral flexion to 30 degrees during passive range of motion, which was reduced to 20 degrees with pain during active range of motion.  In addition, the Veteran had right and left lateral rotation to 30 degrees during passive range of motion, which was reduced to 20 degrees with pain during active motion.  

Upon physical examination of the cervical spine, the Veteran was shown to have forward flexion to 80 degrees, and extension to 40 degrees with no pain during active motion, and no additional loss of motion on repetitive use.  The Veteran was also shown to have right and left lateral flexion to 40 degrees and right and left lateral rotation to 80 degrees, with no indication of pain on active movement, and no additional loss of motion on repetitive use.  The examiner also reviewed diagnostic records dated in January 2007.  Report of the January 2007 x-ray of the cervical spine revealed osteoarthritic changes with osteophyte formation and narrowing of the disc spaces between C4-C5, C5-C6 and C6-C7, as well as encroachment of the foraminas at that level.  Report of the January 2007 lumbar spine x-ray revealed marked degenerative changes in the lower lumbar spine with spinal stenosis.  The Veteran did not report any incapacitating episodes of spine disease, but did note that he had missed three weeks of work during the past twelve-month period due to his neck and back problems.  Based on her evaluation of, and discussion with the Veteran, the examiner diagnosed the Veteran with having cervical spine osteoarthritis, spinal stenosis, and degenerative joint disease of the lumbar spine with L1-L5 herniated disc status-post laminectomy in 2005.  

VA treatment records dated from August 2007 to March 2008 reflect that the Veteran was seen at the Oakland Park Community Based Outpatient Clinic on a regular basis with complaints of on-going neck and back pain.  During an August 2007 VA treatment visit, the physician referenced results from a June 2007 lumbar spine magnetic resonance imaging (MRI), the findings of which revealed severe degenerative joint disease (DJD) throughout the lumbar spine; disc herniation at L1-L2 and large bulging annulus at L2-L3 with end plate changes at L3-L4 and L4-L5; right foraminal stenosis at L4-L5 and left foraminal stenosis at L3-L4; and degenerative facet disease with spinal stenotic change at multiple levels.  

The Veteran presented at the Broward County VA Outpatient medical center in February 2008 with complaints of ongoing neck pain and a tingling sensation in both shoulders.  The treatment provider noted that the Veteran underwent an MRI of the cervical spine in January 2008, the impression of which revealed "multilevel severe cervical spondylosis with ventral extradural defects resulting in mild narrowing in the sagittal dimension of the central spinal canal particularly at the C3-4 level" and "multilevel cervical foraminal narrowing related to disc space narrowing, posterolateral bulging of the disc and uncovertebral joint thickening."  

The Veteran was afforded another VA examination in March 2008.  During this examination, the Veteran provided his military history, and reported that he began experiencing intermittent low back pain due to various triggers after his separation from service.  According to the Veteran, the pain is moderate in nature, and comes and goes several times a year and can last for months at a time.  The Veteran also indicated that his low back pain radiates to his right lower extremity and while the laminectomy he underwent in 2005 helped improve his pain, he continues to experience intermittent low back pain with radiculopathy.  With respect to his cervical spine, the Veteran reportedly began experiencing intermittent neck/cervical pain approximately one year prior, and described the pain as a "constant tingling" sensation that is severe in nature.  The Veteran also reported to have weekly flare-ups of his spinal condition which he described as severe in nature.  According to the Veteran, while he is unsure as to what precipitates his cervical pain, not following his daily lower back exercises, being immobile for a period of time, and staying in bed for a long time can bring on his low back pain.  With respect to any functional limitations, the Veteran reported no limitation of motion due to his neck pain, but did note that he avoids bending forward, twisting from side to side, and mowing his lawn as a result of his low back pain.  

Upon physical examination, other than noting signs of lumbar flattening, the examiner observed no abnormalities or signs of ankylosis in the Veteran's cervical or thoracolumbar spine.  During the cervical spine range-of-motion exercises, the Veteran was shown to have forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 70 degrees.  During the lumbar spine range-of-motion exercises, the Veteran was shown to have forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner observed objective evidence of pain, but no additional limitation of motion following repetitive movement.  Additionally, the neurological examination of the upper and lower extremities revealed that the Veteran's sensory and motor functions were within normal limits and his reflexes were intact.  The Veteran did not report any incapacitating episodes of spine disease, but did report to have missed seven weeks of work in the past twelve-month period due to low back pain, medical visits, and physical therapy treatment sessions.  Based on her evaluation of, and discussion with, the Veteran, the examiner diagnosed the Veteran with degenerative disc disease and spondylo-arthritis in the cervical and lumbar spine, status post laminectomy at L4.  

Subsequent VA treatment records reflect the Veteran's ongoing complaints of neck and back pain.  Pursuant to the June 2012 remand, the Veteran was afforded another VA examination in July 2012, at which time he complained of progressive loss of mobility and recurrent low back pain that worsened whenever he stood longer than five to ten minutes, bent his knees or ran.  The Veteran also reported to experience intermittent sciatic pain as well as a tingling sensation on his right side that travelled throughout his right toes.  According to the Veteran, his flare-ups of pain involve pain in the lower back region that radiates to the right leg, with associated numbness and tingling once a month that is alleviated with rest.  Upon physical examination, the Veteran was shown to have forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees and left lateral rotation to 20 degrees.  The examiner did not observe additional limitation of motion in the lumbar spine upon repetitive movement, but he did note that the Veteran had functional loss and/or functional impairment following repetitive use due to factors such as excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner further noted the presence of guarding and/or muscle spasms in the lumbar spine, but noted that these symptoms did not result in abnormal gait or spinal contour.  According to the examiner, the Veteran did not have intervertebral disc syndrome of the lower spine and did not use any assistive devices as a normal mode of locomotion.  

With respect to his cervical spine, the Veteran reported to experience occasional neck pain with persistently decreased mobility.  According to the Veteran, these symptoms worsened whenever he turned his head.  Upon conducting a physical examination of his cervical spine, the examiner noted that the Veteran had forward flexion to 35 degrees, extension to 25 degrees, right and left lateral flexion to 35 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 65 degrees.  The examiner did not observe additional limitation of motion in the cervical spine upon repetitive movement, but he did note that the Veteran had functional loss and/or functional impairment following repetitive use due to excess fatigability and pain on movement.  The examiner further observed the presence of guarding or muscle spasms of the cervical spine, but noted that these symptoms did not result in an abnormal gait or spinal contour.  According to the examiner, the Veteran did not have intervertebral disc syndrome of the cervical spine, and he did not need or use any type of assistive device as a normal mode of locomotion.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

With respect to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Lumbar Spine

The Veteran contends that his DDD and spondylo-arthritis of the lumbar spine, status post laminectomy at L4 is more disabling than contemplated by the current 10 percent disability evaluation.  His low back disability has been rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is entitled to an increased evaluation in excess of 10 percent for his service-connected DDD and degenerative spondylo-arthritis of the lumbar spine.  As previously discussed above, a 20 percent disability rating is warranted if the Veteran is shown to have forward flexion of the spine greater than 30 degrees but not greater than 60 degrees.  In this case, the Veteran was shown to have forward flexion to 60 degrees at the July 2012 VA examination.  In addition, although he was shown to have flexion to 70 degrees at the February 2007 VA examination, his range of motion was limited to 60 degrees during the portion of the examination focusing on his range-of-motion measurements upon active range of motion.  The Board observes that the Veteran appeared to show improvement during his range-of-motion testing at the March 2008 VA examination.  Specifically, he was found to have flexion to 90 degrees.  However, taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 20 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also considered whether an evaluation in excess of 20 percent for the Veteran's service-connected low back disability is warranted.  However, the medical evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  In this regard, the February 2007, March 2008 and July 2012 VA examinations reflect that the Veteran had flexion to no worse than 60 degrees, 90 degrees and 60 degrees, respectively.  In addition, all three examinations were clear for any evidence of ankylosis of the thoracolumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The February 2007 and March 2008 VA examiners did not detect any findings of ankylosis in the lumbar spine.  In addition, the evidence of record reflects that the Veteran is able to perform the range-of-motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixed in the neutral position or fixed in flexion or extension.  

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected low back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  Indeed, both the March 2008 and July 2012 VA examiners noted that the Veteran did not have incapacitating episodes of spine disease.  Although the Veteran reported that he had missed seven weeks of work during the last 12-month period as a result of his low back disability (see March 008 VA examination report), his medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than 6 weeks during the past twelve months.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board notes that the July 2012 VA examiner did identify a residual scar on the Veteran's low back stemming from the laminectomy he underwent in 2005.  As such, the Board has also considered whether a separate rating is available for any residual scarring.  In describing the scar, the examiner noted that the Veteran's scar was neither painful, unstable nor greater than 39 square (sq.) cm in length.  The examiner specifically described the scar as a post laminectomy well-healed scar that is 3 cm long.  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  As such, a separate compensable rating for the Veteran's residual scar on the lower back region is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 20 percent rating assigned herein, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions and further acknowledges objective evidence of pain during and following certain range-of-motion exercises.  The Board also recognizes the July 2012 VA examination report which demonstrates that repetitive motion yielded pain and such pain has a major functional impact.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the 20 percent disability evaluation assigned herein.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, although the February 2007 VA examiner noted that the Veteran's joint function was additionally limited by pain after repetitive use, there is nothing in the examination report to show that he experienced additional limitation due to fatigue, weakness, lack of endurance and incoordination.  In addition, the March 2008 and July 2012 VA examiners observed no evidence of additional limitation of motion during repetitive range of motion exercises.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  

The Board recognizes the Veteran's statements attesting to his pain and discomfort.  In the March 2009 substantive appeal, the Veteran stated that his low back problems have become more acute throughout the years, and continue to cause him increasing discomfort and make it difficult for him to move around.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the February 2007, March 2008 and July 2012 VA examinations, include the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiner took into consideration the Veteran's reported symptomatology when conducting both examinations.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of the 20 percent disability rating assigned herein.  

With respect to any neurological complications, the Veteran has already been service-connected and separately rated for radiculopathy of the right lower extremity  See December 2012 rating decision.  Although the Veteran has reported to experience neurological symptoms in his lower extremities, findings from the March 2008 and July 2012 neurological evaluation revealed that his sensory and motor functions were within normal limits and his reflexes were also shown to be intact.  Specifically, his motor strength was 5/5 in the lower extremities, and his ankle and knee reflexes were also shown to be 2+ and equal bilaterally.  The examiner noted that the Veteran had radicular pain as a result of his radiculopathy, but added that this disorder affected the Veteran's right lower extremity rather than his left.  Indeed, the examiner did not observe any indications or signs of radicular pain or any other signs or symptoms due to radiculopathy in the Veteran's left lower extremity.  When evaluating his symptoms, he (the examiner) observed no signs of constant/intermittent pain, paresthesias and/or dysesthesias, or numbness in the left lower extremity.  According to the examiner, the Veteran's radiculopathy affected the sciatic nerve of the right lower extremity.  In addition, the straight leg raising test produced negative results in the left leg.  Thus, the Board finds that a separate disability rating is not warranted for any neurological complications associated with the left lower extremity under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown, 6 Vet. App. at 129-132.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected thoracolumbar disability warrants a rating in excess of the 20 percent rating assigned herein at any time during the appeal period.  Thus, the claim for entitlement to a rating in excess of 20 percent for DDD and spondylo-arthritis of the lumbar spine, status post laminectomy at L4, must be denied.  

Cervical Spine

The Veteran's DDD and degenerative spondylo-arthritis of the cervical spine is currently rated as 20 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that this disability is more disabling than contemplated by the 20 percent rating assigned.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his cervical spine disability.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 20 percent, there must be forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  

First and foremost, a review of the medical evidence is absent any findings of favorable or unfavorable ankylosis.  In this regard, neither VA examiner observed any findings of ankylosis in the cervical spine and the medical evidence of record is devoid of any findings, treatment or diagnosis of unfavorable ankylosis.  Furthermore, reports of the February 2007, March 2008 and July 2012 VA examinations reflect that the Veteran had forward flexion to no worse than 80 degrees, 30 degrees and 35 degrees respectively.  While he experienced pain during active range of motion, neither of the above-referenced VA examiners observed any additional limitation of motion following repetitive use.  Also, the February 2007 and March 2008 VA examiners noted that the cervical spine region was clear for any signs of tenderness, muscle weakness, guarding, pain with motion or muscle spasms.  Although the July 2012 VA examiner detected the presence of guarding or muscle spasms in the cervical spine, he noted that such symptoms did not result in an abnormal gait or spinal contour.  Additionally, although the VA treatment records focus on the Veteran's subjective complaints of ongoing neck pain, they do not address the objective criteria necessary in determining whether he was entitled to a higher disability rating.  As such, although the Veteran's treatment records reflect limited cervical range of motion, they are absent any findings suggesting that his cervical spine is fixed in the neutral position, or during flexion or extension.  Additionally, the Veteran has not been shown to have any of the above-mentioned symptoms cited under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, (Note 5) in conjunction with fixed flexion or extension in the cervical spine.  Thus, a rating in excess of 20 percent for the service-connected cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his cervical spine disability.  Furthermore, the March 2008 VA examiners noted that the Veteran did not have incapacitating episodes of spine disease and the July 2012 VA examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions and acknowledges objective medical findings of pain in the cervical spine region during his range-of-motion exercises.  However, as previously noted, the February 2007 VA examiner did not observe evidence of additional limitation of motion due to pain following repetitive movement.  In addition, the March 2008 and July 2012 VA examiners observed no additional limitation of motion during flexion when conducting repetitive range-of-motion exercises.  Indeed, the Board finds that the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  

With respect to any neurological complications, the Veteran has never reported experiencing radiating pain in his upper extremities, although he did note a constant tingling sensation in the cervical spine region.  The Board has reviewed the evidence of record to determine whether the Veteran has any neurological disorders in the upper extremities.  Findings from the February 2007 neurological evaluation were clear for any neurological abnormalities although the Veteran's motor strength in the elbows, fingers, and wrists was shown to be 4/5 bilaterally.  The Veteran also underwent a neurological evaluation of his upper extremities in March 2008 and July 2012, the findings of which were absent any neurological abnormalities.  Indeed, the March 2008 examination findings revealed his sensory and motor function to be within normal limits and his reflexes to be intact.  Specifically, he exhibited normal sensation to vibration, pain, light touch, and position sense in both upper extremities, and his reflexes in the biceps, triceps, brachioradialis and finger jerk were shown to be 2+ and equal bilaterally .  In addition, he displayed good strength in his upper extremities.  Finally, at the July 2012 VA examination, the Veteran displayed normal strength in the elbows, wrists and fingers during muscle strength testing, and his reflexes were shown to be 2+ in the biceps, triceps, and brachioradialis bilaterally.  In addition, the Veteran's sensory response to light touch testing in the shoulders, inner and outer forearms, hands and fingers were shown to be normal.  Moreover, the July 2012 VA examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy in the upper extremities.  Thus, the Board finds that a separate disability rating is not warranted for any neurological complications associated with the cervical spine disability under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown 6 Vet. App. at 129-132.  

In conclusion, the Board finds that the Veteran's level of disability in the cervical spine more nearly approximates the criteria for the 20 percent disability rating and a higher disability rating is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to whether either of the disabilities should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating under 38 C.F.R. § 3.321, the Board notes that the symptoms experienced by the Veteran are the very symptoms specifically contemplated by the criteria as described above.  Consequently, there is no basis to refer this case.  

Lastly, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his neck and/or back disability.  See 38 C.F.R. § 4.16.  The record reflects that the Veteran was self-employed and had been working as a salesman for the past twenty years or so.  Although the Veteran noted that he has had to take significant periods of time off from his job due to his low back pain and consequent medical treatment visits, and the March 2008 and July 2012 VA examiners both noted that the Veteran's lumbar spine disability has a significant effect on his occupation, the July 2012 VA examiner noted that although the Veteran's lumbar spine condition impacts his ability to perform occupational duties that are physical in nature, his back disability does not have an impact on employment that is sedentary in nature.  The July 2012 VA examiner further noted that the Veteran's cervical spine disability does not impact his ability to work.  Thus, while acknowledging that the Veteran experiences back symptomatology while working, there is no indication that his low back or cervical spine disability has resulted in marked interference with earning capacity or employment.  Furthermore, the exhibited back symptoms have not been shown to be so severe as to preclude gainful employment and the evidence of record does not demonstrate that the Veteran is no longer working as a result of his service-connected disabilities.  Accordingly an award of TDIU is not warranted here.  


ORDER

Subject to the provisions governing the award of monetary benefits, a 20 percent disability evaluation for DDD and spondylo-arthritis of the lumbar spine, status post laminectomy at L4, is granted.  

Entitlement to a disability rating in excess of 20 percent for DDD and spondylo-arthritis of the cervical spine is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


